DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group II and QFISH in the reply filed on 12/2/21 is acknowledged.

Claim Objections
Claim 26 is objected to because of the following informalities:  Claim 26 depends from claim 24 and is a substantial duplicate of claim 24 and therefore fails to further limit the base claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a specific step required to determine the effectiveness of a drug.
The claims require that the method comprises determining the effectiveness of a drug, but does not recite any actual method step that would achieve this desired outcome.   The claims recite the desired outcome rather than a method step required.  One would not be able to recognize what step/mechanism is actually required by the method.  The claim does not set forth any specific method step to determine the effectiveness of a drug.
Claim 14 has been amended to require for the cardiomyocyte to comprise a mutation in a sarcomeric protein, which does not introduce a method step for the method of screening.
With regards to claims 20 and 27, the claims recite that the step of determining the effectiveness of a drug on the shortening of telomeres is determined by QFISH, qPCR, telo-FISH, or Southern Blot.  The recited method lacks crucial steps.  It appears that some step of analysis of the activity of the drug on shortening of telomeres in comparison to a control is required.
The claims do not recite a specific method via method steps.  Without recitation of specific steps, one would not be able to readily recognize what steps are required for the method and what steps are required for “determining”.  Recitation of “determining” is not a clear method step.

Although applicant argues that the method requires that the determining of a drug is based on the drugs agility to reduce the shortening of telomeres, this is not a step but rather is an outcome. The claim is required to recite method steps that are required to achieve the recited outcome of determination of effectiveness of the candidate agent.  


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21, 23, 24, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims have been amended to require any mutation in any sarcomeric protein, which is a genus that has not been adequately described in the instant specification.  
The specification discloses minimal species of examples of mutations in specific DMD, TNNT2, LMNA, or TTN proteins, which are not commensurate in scope with the entire possible genus.  Without further description of the genus, one would not be able to readily envision which proteins are considered sarcomeric and which mutations are intended to be included or excluded from the recited genus.
For example, Morimoto (Cardiovascular Research, 2008, 77, 659-666) teaches that Cardiac troponin T (TNNT2), Cardiac troponin I (TNNI3), Cardiac troponin C (TNNC1), α-Tropomyosin (TPM1),  α-Cardiac actin (ACTC1), β-Myosin heavy chain (MYH7), Ventricular regulatory light chain (MYL3), Ventricular essential light chain (MYL2), Cardiac myosin-binding protein C (MYBPC3),  Titin (TTN), T-cap (TCAP), MLP (CSRP3), Myozenin-2 (MYOZ2), α-Actinin (ACTN2), Obscurin (OBSCN), and Cypher (LDB3) are included in sarcomeric proteins.  The specification does not adequately describe the genus as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moslehi et al. (Circ Res, 2012, 110, 1226-1237), in view of Dambrot et al. (Biochem J, 2011, 434, 25-35), Rajala et al. (Stem Cells International, 2011, 1-12), Oh et al. (PNAS, 2003, 100, 9, 5378-5383), Sehnert et al. (Nature Genetics, 31, 2002, 106-110), Sommese et al. (PLOS ONE, 2013, 8, 12, e83403, 1-10), and Fayssoil et al. (Heart Fail Rev, 2010, 15, 103-107).
Moslehi et al. teaches that telomerase mutations have been linked to the development of cardiomyopathy (page 1231).
Moslehi et al. teach that short telomeres precipitate functional decline in the cardiovascular system (page 1227).  Moslehi et al. teach that the relevance of critical short telomeres for human heart aging and disease is inferred from a large number of epidemiological studies demonstrating associations between shortened telomeres, aging, and CVD (page 1232).
Moslehi et al. teaches that the impact of dysfunctional telomeres on mature cardiomyocytes is evident on 2 levels. First, telomere attrition has been demonstrated to modestly induce cardiomyocyte apoptosis, and, conversely, cardiac specific telomerase overexpression is associated with decreased apoptosis in vivo and in cultured cardiomyocytes. Second, telomere dysfunction might impair the regenerative capacity of cardiomyocytes or the ability of a subset of cardiomyocytes to regenerate, similar to what has been shown in the liver, where terminally differentiated hepatocytes can reenter cell cycle but are impaired in the setting of telomere dysfunction. Thus, the combined negative impact of dysfunctional telomeres on cardiac stem/progenitor cells and mature cardiomyocytes might explain some aspects of the failing heart in the aged. More significantly, recent genetic studies in the mouse have established that telomere dysfunction not only induces the cellular phenotypes of proliferative arrest, apoptosis, and senescence but compromises cardiomyocyte function through repression of PGC-1α and PGC-1β. The combined PGC-1α and PGC-1β repression is associated with impaired mitochondrial biogenesis and function in the heart and other tissues.  The decrease in mitochondrial mass and impairment in the electron transport chain negatively affects ATP synthesis capacity and leads to a decrease in cardiac ATP levels. Furthermore, metabolic processes such as -oxidation and fatty acid synthesis are affected (page 1232).
	Moslehi et al. teach that there is increasing evidence that short telomeres play an important role in cardiac aging and disease (page 1234).  Moslehi et al. teach that short telomeres compromise cellular function and precipitate aging (page 1234).
Moslehi et al. teach measuring telomeres and that human cardiomyocytes display a decline in telomere length (Figure 2 description).  Moslehi et al. teaches that progressive telomere shortening leads to telomere shortening and activation of the DNA damage machinery (53BP1, Mre11, and (phosphorylated) p-H2AX, p-ATM, and others) and subsequent activation of p53 and induction of apoptosis, growth arrest, and senescence.
	Given that Moslehi et al. teaches that telomerase mutations have been linked to the development of cardiomyopathy and that short telomeres precipitate functional decline in the cardiovascular system, it would have been obvious to screen a candidate agent to determine if the agent reduces the shortening of telomeres with the motivation of determining which agents can reduce the shortening of telomeres and therefore reduce the precipitation of functional decline in the cardiovascular system caused by telomere shortening.  
	Moslehi et al. teach that dysfunctional telomeres can compromise cardiomyocytes and stem cell compartments in the heart to precipitate cardiac aging (abstract).
	Moslehi et al. teach that patients have loss-of-function mutations in genes essential for mtDNA integrity and develop cardiac compromise and cardiomyopathy (page 1228).  Therefore, the cardiomyopathy patient population is known to harbor mutations and this patient population would have been an obvious selection for screening a candidate agent for reducing the shortening of telomeres in view of the teachings of Moslehi et al. regarding shortening of telomeres and cardiomyocytes/cardiomyopathy.
	Moslehi et al. teach that telomere length is determined by FISH or Q-PCR (Figure 2 description).
Whether the mutation is known or unknown is a matter of design choice and does not alter the method of screening steps.  
Dambrot et al. teach that induced pluripotent stem cells allow for cardiac disease phenotypes for pharmaceutical applications (abstract).  Dambrot et al. teach that such cells are useful in models of cardiomyopathy for disease modeling (pages 30-31).  Given that induced pluripotent stem cells are known target cells in cardiomyopathy, it would have been obvious for the cardiomyocytes of Moslehi et al. to be differentiated from induced pluripotent stem cells.
Additionally, Rajala et al. teach that only pluripotent stem cells have been shown in vitro to efficiently differentiate into spontaneously contracting cardiomyocyte-like cells (page 1).  Rajala et al. teach that pluripotent stem cells have nearly unlimited self-renewal capability in vitro and have the ability to differentiate into all three germ layers and thus, in principle, can give rise to all cell types of the human body (page 1).  Rajala et al. teach that recent breakthroughs in the field of induced pluripotent stem (iPS) cell technology have demonstrated that human iPS cells may provide an additional source for in vitro differentiated cardiomyocytes, sharing similarities with their hESC-derived counterparts (page 1).  Rajala et al. is additional evidence of the motivation to utilize induced pluripotent stem cells in the method.
Oh et al. teach that telomere shortening is associated specifically with cardiac apoptosis in human heart failure (abstract).  Oh et al. utilized heart failure tissue from cardiomyopathy (page 5378).  Oh et al. is additional evidence that it would have been obvious to screen for agents that reduce the shortening of telomeres to determine which agents decrease apoptosis in human heart failure, wherein the target population can be those with cardiomyopathy.
Sehnert et al. teach that mutations in TNNT2 are responsible for 15% of all cases of familial hypertrophic cardiomyopathy, the leading cause of death in young athletes (abstract). 
Given that Moslehi et al. teaches that telomerase mutations have been linked to the development of cardiomyopathy and that short telomeres precipitate functional decline in the cardiovascular system; and that Sehnert et al. teaches that mutations in TNNT2 are responsible for 15% of all cases of familial hypertrophic cardiomyopathy, it would have been obvious to screen an agents ability to reduce shortening of telomeres in the subset of individuals having a mutation in TNNT2 given that both individuals having mutations in TNNT2 and individuals having short telomeres are known to be lead to cardiomyopathy.
It would have been obvious for the cardiomyopathy to be dilated cardiomyopathy because Sehnert et al. teach that TNNT2 mutations can also lead to dilated cardiomyopathy (abstract).
Additionally, Sommese et al. teach hat hypertrophic cardiomyopathy (HCM) and dilated cardiomyopathy (DCM) lead to significant cardiovascular morbidity and mortality worldwide. Mutations in the genes encoding the sarcomere, the force-generating unit in the cardiomyocyte, cause familial forms of both HCM and DCM. This study examines two HCM-causing (I79N, E163K) and two DCM-causing (R141W, R173W) mutations in the troponin T subunit of the troponin complex using human b-cardiac myosin (abstract).
Therefore, Sommese et al. are evidence that these mutations were known to cause HCM and DCM and would therefore be obvious populations to assay the activity of an agent against for treating cardiomyopathy.
Fayssoil et al. teach that cardiomyopathy is present in about 90% of Duchenne muscular dystrophy patients (page 103).  Therefore, this would be an obvious population to assay the activity of agents for activity of treating cardiomyopathy, wherein Moslehi et al. teaches that telomerase mutations have been linked to the development of cardiomyopathy and that short telomeres precipitate functional decline in the cardiovascular system; and that Sehnert et al. teaches that mutations in TNNT2 are responsible for 15% of all cases of familial hypertrophic cardiomyopathy.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635